             Case 1:17-cr-00686-LAK Document 304 Filed 03/14/19 Page 1 of 2
             Case 1:17-cr-00686-LAK Document 302 Filed 03/13/19 Page 1 of 2




WILLKlE FARR & GALLAGHE                                                                                    787 Sevi,nth Avenue
                                                                                                           New York, NY 10019-6099
                                                                                                           Tel: 212 728 8000
                                                                                                           Fax: 212 728 8111



                                                    jUDGE
                                                   ,_ ___ KJ\Pt:ro\l~
                                                            ____      CHAMBER
                                                                       _ _ _ _ ·---·
                                                                               uSN-·-::=::======.i
                                                                                     SDNY
                                                                                                   DOCUMENT
                                                                                                   ELEC"fRONICALLY
March 13,2019                                                                                      DOC#:
                                                                                                        ----..":'ir--f././--1-f;J-
                                                                                                   DATE FILE
BY EMAIL AND ECF
                                                                                               l

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District ofNew York
Room 1940
500 Pearl Street
New York, NY 10007

Re:    United States v. James Gatto, et al. (Case No. l 7-CR-686)

Dear Judge Kaplan:

               I represent Defendant James Gatto in the above-captioned matter. Mr. Gatto's current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey, except upon application
to the Court. Mr. Gatto now respectfully requests the Court's permission to travel to the Los Angeles,
California area from March 27-April 1, 2019, with his wife and two children, for a family vacation
during the children's Easter break from school. PreTrial Services has approved the travel request and
the Government has informed us that they have no objection.

               Mr. Gatto respectfully requests that the Court permit him to make this trip.



                                                   Respectfully submitted,                                         G
                                              e:~D:;ly[)~{'
          SOORD~




              NEW YORK                             PARIS    LONDON       FRANKFURT      BRUSSELS   MILAN    ROME

                                 m alliance with D,ckson M1nro \V.S .. London and Edinburgh
       Case 1:17-cr-00686-LAK Document 304 Filed 03/14/19 Page 2 of 2
                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District ofNew York

                                                   The Silvio J Mollo Building
                                                   One Saint Andrew's Plaza
                                                   New York, New York 10007


                                                   March 14, 2019


The Honorable Lewis A. Kaplan
United States District Judges
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. James Gatto et al., 17 Cr. 686 (LAK)

Dear Judge Kaplan:

        The Government writes in connection with the application of defendant James Gatto to
travel to Los Angeles, California from March 27 to April 1, 2019, for a family vacation. The
defendant, through counsel, has informed the Government that he has notified and obtained the
permission of his pretrial services officer for the proposed travel, and in light of that, the
Government similarly has no objection to the request.


                                            Respectfully submitted,

                                            ROBERTS. KHUZAMI
                                            Attorney for the United States, Acting Under
                                            Authority Conferred by 28 U.S.C. § 515


                                     By:                 Isl
                                            Edward B. Diskant/Noah Solowiejczyk/
                                            Eli J. Mark/Aline Flodr
                                            Assistant United States Attorneys
                                            (212) 637-22941247312431/l l lO


Cc: Defense counsel (by email)
